DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 5/3/22, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-5, 1-12, 25-28, 31-34, and 41-42 under 35 U.S.C. 103 has been withdrawn. 

Election/Restrictions
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/6/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/6/21 is withdrawn.  Claims 6-9, 13-18, 22-24, 29-20, 35-40, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art includes Chen et al. (US7571637 herein after “Chen”).  Chen teaches an on-chip real-time moisture detection circuitry for monitoring ingress of moisture into an integrated circuit chip during the operational lifetime of the chip.  Chen teaches measuring at least one voltage across said one first track and second track in response to an applied potential difference (col. 5, lines 17-67:  the capacitors (formed by the fingers 308 and low-k dielectric 316) are charged by a current source 430.) and comparing said measured at least one voltage with at least one first threshold, wherein a result of said comparing is indicative of the presence of moisture which renders said dielectric material less insulating. (col. 5, lines 29-36: as moisture increases, the effective dielectric constant (k) increases.  Col. 7, lines 25-55: comparator 452 compares an actual real-time voltage Vc (i.e., an actual Vc voltage that may be a function of moisture that is present in the IC chip) of a selected moisture-sensing unit 410 to voltage Vt of divider 450, which is the stored reference Vc value for the selected moisture-sensing unit 410 minus a certain voltage margin. When the actual voltage Vc is higher than voltage Vt, the output of comparator 452 may be, for example, at a certain state, such as a logic high, which may be the "normal" state. However, when voltage Vc is lower than voltage Vt, the output of comparator 452 may be, for example, at a logic low.).
	Chen fails to teach measuring at least one current circulating in said at least one first track or said at least one second track in response to said applied potential difference; and 
	comparing said measured at least one current with at least one first threshold, wherein a result of said comparing is indicative of the presence of moisture which renders said dielectric material less insulating.
	Chen is specifically looking at changes in voltages of the capacitor(s) due to changes based on moisture ingression which affects the dielectric between the capacitor plates.  (col. 5, lines 17-36: In this example, a core element of the moisture sensor circuitry of each moisture-sensing unit 410 is low-k capacitor C1. When capacitor C1 is charged by a current pulse, the voltage on voltage node Vc across the capacitor C1 approximately equals (I.times.T)/C; where I is the charging current, T is the pulse duration (e.g., provided at control signal 416 at FET P2), and C is the capacitance of capacitor C1. In one example, the selections of I, T and C usually follows up the formula of (I.times.T)/C=0.5 Vdd to 0.75 Vdd. Moisture ingression increases the leakage paths and film polarization, which results in an increased leakage current and film k-value that is reflected by an increased capacitance value. When the moisture penetrates into the IC chip, the voltage across capacitor C1, here voltage Vc, may decrease because of the following two factors: (1) as moisture increases, the effective capacitor dielectric constant (k) increases and, thus, the capacitance increases and (2) as moisture increases, the leakage current of the capacitor increases, which is equivalent to adding a resistor in parallel to the capacitor and, thus, the real charging current is reduced. [because the leakage current is taking an unintended path caused by moisture in the dielectric])
	Additional prior art includes Daubenspeck et al. (US6833720 herein after “Daubenspeck”).  Daubenspeck teaches detecting damage in the moisture barrier/edge seal of an IC chip.  While Daubenspeck teaches that a crack in the edge seal would increase wire-to-wire leakage currents (col. 6, lines 2-9).  However, this teaching that wire-to-wire leakage currents are present does not teach that adjacent wires/tracks are used for moisture detection by detecting leakage current. 
	There is no teaching, suggestion, or motivation for a person having ordinary skill in the art to use the device of Chen, whether considered alone or in combination, and measure a current circulating in one of the tracks in order to detect moisture when a potential difference is applied between the tracks.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US10964611 teaches die edge integrity monitoring which uses two conductive paths to monitor for breakage.  There is no teaching or suggestion that the conductive paths are used for moisture detection. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        7/6/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861